Title: To James Madison from Thomas Jefferson, 11 July 1792
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Philadelphia July 11. 1792.
I wrote you my No. 6. on the 3d inst. Since that I have received your No. 4. of June 29. The President sets out this afternoon, which being a day sooner than was expected, will enable me to set out a day sooner, to wit on Friday afternoon. This however will produce no other effect than to enable me to rest a day at George town and thereby ensure my being with you as I had mentioned on Saturday morning the 21st, or at the most on Friday evening, & to rest with you a day. I shall be with you so soon after this letter that I add nothing more. Your’s affectionately
Th: Jefferson
